Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a forged instrument in the second degree (Penal Law § 170.25), defendant contends that the waiver of the right to appeal is invalid and that the sentence is unduly harsh and severe. We agree with de*1664fendant that the waiver of the right to appeal is invalid. Although the record establishes that defendant executed a written waiver of the right to appeal, there was no colloquy between County Court and defendant regarding the waiver of the right to appeal to ensure that it was knowingly, voluntarily and intelligently entered (see People v Cooper, 85 AD3d 1594, 1594 [2011], affd 19 NY3d 501 [2012]). We nevertheless conclude that the sentence is not unduly harsh or severe. Present — Smith, J.P., Peradotto, Carni, Sconiers and Whalen, JJ.